Citation Nr: 0611681	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  97-03 336 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to service connection for a back disorder, to 
include as secondary to the service-connected right Achilles 
tendon bursitis.

2.  Entitlement to service connection for a left leg 
disorder, to include as secondary to the service-connected 
right Achilles tendon bursitis.

3.  Entitlement to an increased evaluation for right Achilles 
tendon bursitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an effective date earlier than November 
17, 1994, for an evaluation of 10 percent for right Achilles 
tendon bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that granted a 10 percent rating for right 
Achilles-tendo bursitis, effective from November 17, 1994, 
and denied service connection for a back and a left leg 
disorders that were claimed as secondary to the right leg.    

The veteran requested a hearing but withdrew that request in 
January 1997.  

In April 2001, the Board remanded the case to the RO for 
additional development.  The case has been returned to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  Competent medical evidence reflects that the current low 
back and left leg disorders were not caused by or aggravated 
by right tendo-Achilles bursitis.  

2.  No competent medical evidence tending to relate current 
low back and left leg disorders to active service or to right 
Achilles tendon bursitis has been submitted.  

3.  The service-connected right Achilles tendon bursitis is 
manifested by moderate right ankle limitation of motion, a 
bony right heel deformity, and complaints of pain radiating 
to the right calf muscle; tendonitis of the Achilles and a 
contracture are shown by objective medical evidence.  

4.  Competent medical evidence of additional functional 
impairment caused by right Achilles tendon bursitis has been 
submitted. 

5.  In an August 1989 rating decision, the RO denied a 
compensable rating for the right foot.  

6.  The veteran has not alleged error in the August 1989, or 
prior final decisions on the matter.  

7.  The RO received the veteran's claim for an increased 
rating for the right foot on November 17, 1994.  

8.  Because a November 14, 1994, VA outpatient treatment 
report contains factual evidence of an increase in disability 
within the one year period prior to the November 17, 1994, 
claim, it may be used as the date of the claim.  


CONCLUSIONS OF LAW

1.  Neither a low back nor a left leg disorder was incurred 
in or aggravated by active military service, nor may either 
be presumed to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

3.  Neither a low back nor a left leg disorder was caused by 
or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2005).

3.  The criteria for a 20 percent schedular rating for right 
tendo-Achilles bursitis are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5271 (2005).

4.  The requirements for an effective date of November 14, 
1994, for grant of an increased rating for right tendo-
Achilles bursitis are met.  38 U.S.C.A. § 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.157, 
3.159, 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  VA must tell a claimant 
the types of medical and lay evidence that the claimant could 
submit that is relevant to establishing disability.  

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claims.  
The RO provided a rating decision, a statement of the case, 
and a supplemental statement of the case.  VA sent notice 
letters in May 2002, April 2004, and June 2004.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding the claims.  They told him what evidence is needed 
to substantiate the claim.  The letters also told the veteran 
what evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including any 
development required.  VA examination reports are associated 
with the claims files.  All identified evidence has been 
accounted for to the extent possible.  In April 2001, the 
Board remanded the claim for compliance with notice 
requirements.  38 U.S.C.A. § 5103A (b)-(d); see also 
38 C.F.R. § 3.159(c).

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
determined that only VA's failure to point out what evidence 
is needed to substantiate the claim would be unfairly 
prejudicial to the veteran.  Because VA has pointed out what 
evidence is needed, no unfair prejudice has resulted.  VA 
provided required notice after the initial adverse decision, 
which entitles the veteran to a remand.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  As noted above, 
this has been accomplished. 

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal regarding the issues.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Additionally, since a 20 percent rating is now being granted 
for the service-connected right Achilles tendon bursitis the 
RO will rectify any defect with respect to the effective 
date.  

Service Connection for the Low Back and Left Leg.

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §1110; 38 C.F.R. 
§§ 3.102, 3.303.  

"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The service medical records reflect that in March 1970, while 
serving in Vietnam, the veteran reported that his feet and 
legs bothered him.  Upon orthopedic examination, both legs 
had good power and no left leg disorder or back disorder was 
noted.  The service medical records are silent for any 
complaint of a back disorder.  In October 1970, the veteran 
underwent a separation examination.  No relevant disorder was 
noted.

In November 1994, the veteran requested service connection 
for a back condition and for a left leg condition.  The 
veteran claimed that these were secondary to his service-
connected disability.  

In February 1995, a VA examiner found degenerative joint 
disease at L4 and L5 and left S1 radiculopathy by X-rays.  
The examiner opined that the low back and left leg conditions 
were not related to the right tendo-Achilles bursitis.  

In July 1998, the veteran submitted an undated letter from 
Luis Velez, M.D.  According to the letter, the private 
neurologist evaluated the veteran in December 1996 and found 
L5 nerve root irritation.  Dr. Velez noted that a January 
1997 computerized tomography (CT) scan showed additional L5-
S1 pathology.  The neurologist attributed right leg pain to 
the lumbosacral area.  

Other VA and private medical evidence of record reflects low 
back pain, limping due to the right leg, left foot dragging, 
and degenerative joint disease of L4-L5 with radiculopathy.  
A February 2004 private magnetic resonance imaging (MRI) 
showed straightening of the lumbar lordosis, lumbosacral disc 
bulging, and early spondylosis.

A July 2004 private electromyography (EMG) report reflects a 
complaint of severe left lower extremity weakness.  Nerve 
conduction velocity study showed decreased left sciatic nerve 
and sural nerve responses.  The impression was left 
radiculopathy.

In this case, no arthritis was found during service or within 
the first post-service year.  Moreover, the veteran has not 
alleged any trauma to the low back or left leg during active 
service.  As noted above, VA outpatient treatment reports 
dated in the 1990s note degenerative joint disease at L4, L5, 
and possibly S1, but there is no competent evidence of any 
related symptom within a year of separation and there is no 
competent medical evidence tending to relate a current left 
leg or low back disability to active service or to any 
service-connected disability.  Moreover, in February 1995, a 
VA physician examined the veteran, reflected on the relevant 
medical history, and opined that the back and left leg 
conditions were not related to the service-connected right 
Achilles tendon bursitis.  

The veteran has submitted considerable private medical 
evidence that documents current treatment and symptoms; 
however, none of this evidence tends to relate any current 
low back or left leg condition to active service or to the 
service-connected right Achilles tendon bursitis.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The veteran does not possess any specialized 
training and it is not contended otherwise.  Thus, any claim 
he may have made regarding the cause of his low back and left 
leg condition cannot be afforded any weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection, including secondary service connection, for a 
back disorder and for a left leg disorder.  Because the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claims 
of entitlement to service connection for a back disorder and 
for a left leg disorder are therefore denied.  

Increased Rating for Right Achilles-Tendo Bursitis

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Service medical records reflect that the veteran complained 
of right heel pain due to large callous that rubbed on his 
boot.  There is also mention of an earlier right heel injury 
in a motorcycle accident, although the details were not 
provided.  During a January 1976 VA examination, the veteran 
reported current pain in the right foot and heel when 
working.  X-rays showed no bony abnormality, but the examiner 
noted a soft tissue mass over the right os calcis tuberosity. 
The diagnosis was right tendo-Achilles bursitis.  No limping 
was noted.

In March 1976, the RO granted service connection for right 
tendo-Achilles bursitis and assigned a noncompensable rating 
under Diagnostic Code 5019.  

A November 1978 VA record reflects right heel pain, but no 
limping was noted.    

The current increased rating claim stems from a request for 
re-evaulation received at the RO on November 17, 1994.  At 
that time, the veteran reported that the right leg was much 
more severe than currently rated.  

The RO obtained treatment reports from Mayaguez VA outpatient 
treatment clinic that reflect right leg complaints and 
treatment from November 14, 1994, and later.  The November 14 
report mentions a limping gait and station.  

February 1995 VA X-rays showed no right heel spur, although 
one had been suspected.  A February 1995 VA compensation 
examination report reflects that a skin laceration had been 
incurred during the original motorcycle accident and that 
during active service the veteran's boot rubbed the wound and 
infected the site.  The veteran reported right posterior heel 
pain radiating to the right leg and low back.  He reported 
that he had to change his gait because of the pain and he 
reported noise emanating from the right knee when walking.  
There was no left leg complaint.  

The VA examiner noted a prominent callus and scar on the 
right Achilles tendon insertion on the posterior heel.  The 
right knee and ankle were not swollen, nor was any knee or 
ankle instability seen.  The only significant finding was 
right ankle limitation of motion with a contracture noted.  
The right ankle dorsiflexed to 7 degrees and plantar flexed 
to 30 degrees.  The left ankle had 10 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  The relevant diagnoses 
were right tendo-Achilles bursitis; right ankle contracture; 
and, right Achilles tendinitis.

In March 1996, the RO granted a 10 percent rating for right 
Achilles tendon bursitis, effective from November 17, 1994, 
under Diagnostic Code 5019.  

In a May 1996 notice of disagreement, the veteran reported 
that the right heel merited a higher rating and that he 
sought a retroactive payment back to the original service 
connection date.  He reported that he recently went from 
full-time to part-time at the Postal Service because of the 
constant disturbance of the condition.   

In January 2000, the veteran underwent a VA orthopedic 
compensation examination.  The physician noted that the 
medical record was not available, but reviewed relevant 
history supplied by the veteran.  The veteran reported 
pulling pain felt at his right calf radiating to the 
posterior thigh.  The foot swelled occasionally and the low 
back also generated significant pain.  Flare-ups of intense 
pain occurred every three to four weeks.  Standing caused 
most pain, but pain was relieved by walking, medication, and 
lumbosacral physical therapy.  The veteran used no cane or 
other device and there had been no surgery.  Pain caused 
difficulty with household chores and precluded squatting.  

The physician noted that there was no constitutional sign of 
inflammatory arthritis.  The right ankle dorsiflexed to 10 
degrees and plantar flexed to 40 degrees (left ankle range of 
motion was not supplied).  Dorsiflexion caused pain at the 
calf and posterior heel.  Strength was full.  The right 
Achilles insertion was tender.  Deep tendon reflexes were 
normal and equal.  The ankles were stable.  The physician 
felt that the veteran had equal step and cadence.  The 
diagnosis was history of Achilles tendon bursitis (right).

In April 2001, the Board remanded the case for an examination 
and medical opinion.

A May 2003 VA orthopedic consultation report reflects a 
complaint of right heel pain.  The impression was chronic 
right heel pain associated with a calcaneal deformity; 
history of left foot dragging; and, chronic low back pain 
with minimal spondylosis.  

In November 2003, the veteran underwent a VA podiatry 
compensation examination.  The examiner reviewed the claims 
file and noted that there was no acute flare-up during the 
examination; hence no opinion could be made concerning the 
severity of any flare-up.  The examiner noted that right 
Achilles tendon bursitis was to be examined and opined that 
right Achilles tendon bursitis would limit standing to no 
more than 90 minutes without a break.  The examiner noted 
that the veteran worked as a full-time Post Office window 
clerk and felt that lumbar discogenic disease overshadowed 
the service-connected disability. 

During the VA examination, the veteran reported that right 
heel pain caused limping.  The examiner noted a prominent 
Achilles tendon bony deformity and discomfort in the 
metatarsal area.  The examiner then reported that left ankle 
range of motion and strength were normal, but did not provide 
that range of motion.  The diagnosis was "chronic podalgia, 
metatarsalgia;" however, the report is not clear as to which 
foot this refers.  

The examiner further reported tenderness at the right 
Achilles tendon bursa.  Gait, standing, and walking were 
normal.  Low back pain limited squatting.  Right ankle range 
of motion was to 5 degrees of dorsiflexion and to 45 degrees 
of plantar flexion, and was painless.  

The examiner then offered two more diagnoses, that of right 
Achilles tendon bursitis; and, small right calcaneal spur and 
Achilles tendon calcification, shown on a November 2003 VA X-
ray.  Finally, the examiner found that severe flare-ups 
caused work absence four to five times per year. 

In May 2004, the veteran reported that he received most of 
his medical treatment after working hours and thus did not 
miss out on work.

The veteran submitted additional private medical reports at 
various times; however, none of these show findings other 
than shown in the VA examination reports.  The reports 
address the low back chiefly, although limping is noted.  

The right ankle disability has been rated 10 percent 
disabling throughout the appeal period under Diagnostic Code 
5019.  Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  In turn, degenerative arthritis is rated under 
Diagnostic Code 5003.

Degenerative arthritis (hypertrophic or osteoarthritis) when 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200 etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
A 20 percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005). 

The rating schedule reflects that moderate limitation of 
motion of either ankle warrants a 10 percent evaluation.  A 
20 percent evaluation requires marked limitation of motion.  
See 38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(2005).  

Diagnostic Code 5273 provides that a 10 percent rating is 
available for moderate deformity associated with malunion of 
the Os calcis or astragalus.  

From the above facts, the Board finds that the service-
connected right Achilles tendon bursitis is manifested by 
moderate right ankle limitation of motion, a bony right heel 
deformity, and complaints of pain radiating to the right calf 
muscle.  Tendonitis of the Achilles, a bony deformity, and a 
contracture are shown by objective medical evidence.  

Comparing these manifestations with the criteria of the 
rating schedule, the Board finds that the criteria for a 
schedular 20 percent rating under Diagnostic Code 5003 are 
not more nearly approximated.  This is because there is no X-
ray evidence that the service-connected disability has 
affected two or more major joints or two or more minor joint 
groups.  

Because there is no evidence of malunion of the Os calcis or 
astragalus, there is no basis to assign a rating under 
Diagnostic Code 5273.   

The main issue is whether the criteria for a 20 percent 
rating are more nearly approximated under Diagnostic Code 
5271.  The February 1995 VA examination report reflects only 
7 degrees of dorsiflexion and 30 degrees of plantar flexion, 
while the normal (left) side had 10 degrees of dorsiflexion 
and 45 degrees of plantar flexion.  Thus, only 18 degrees of 
range of motion has been lost.  This appears to more nearly 
approximate moderate limitation of motion.  However, this 
does not end the inquiry.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In this case, there is evidence that flare-ups caused missed 
work four or five times per year.  Because this is evidence 
of additional functional impairment, the Board will resolve 
any remaining doubt in favor of the veteran and will assign a 
higher rating.  The Board finds that the disability more 
nearly approximates that of marked limitation of motion of 
the right ankle.

After considering all the evidence of record, the Board finds 
that the evidence favors the claim.  A 20 percent schedular 
rating for right tendo-Achilles bursitis is therefore 
granted.  

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


Earlier Effective Date

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

VA regulations governing affective dates have more to say 
about what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

§ 3.401 (b) addresses effective dates of award of additional 
compensation for dependents.  38 C.F.R. § 3.401 (b).

The veteran requested an increased rating in March 1989 and 
that claim was denied in an August 1989 rating decision.  At 
that time, the disability was service-connected, but rated 
noncompensably.  No revision to the August 1989 decision may 
be made absent clear and unmistakable error.  38 U.S.C.A. 
§ 5109A; 38 C.F.R. § 3.400(k).  The veteran has not alleged 
error in that, or prior final decisions on the matter.  
Therefore, evidence received since the August 1989 decision 
is the only evidence that may be considered in this claim.  

The veteran requested an increased rating in November 1994 
and the RO received that claim on November 17, 1994.  The 
question is whether an increase in disability was factually 
ascertainable within the one year period prior to November 
17, 1994. 

The only evidence dated between November 17, 1993, and 
November 17, 1994 is a November 14, 1994, VA outpatient 
treatment report that notes a limping gait and station.  
Because limping gait and station had not been previously 
reported, the Board finds this to be factual evidence of an 
increase in disability within the one year period prior to 
November 17, 1994, claim.  Thus, the November 14, 1994, 
report may be used as the date of the claim.  

This conclusion also comports to 38 C.F.R. § 3.157 (a).  This 
section applies only where a formal claim for compensation 
has been allowed, or disallowed for the reason that the 
disability is not compensable in degree.  38 C.F.R. § 3.157 
(b).  In this case, formal claims for compensation had been 
earlier disallowed for the reason that the disability was not 
compensable in degree. 

The above provision applies only where the report relates to 
examination or treatment of a disability for which service 
connection has been previously established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment, or hospital 
admission.  38 C.F.R. § 3.157 (b) (1).  In this case, the 
report relates to treatment for the service-connected right 
foot and a claim specifying the benefit sought was received 
within one year.

Thus, under 38 C.F.R. § 3.157, the November 14, 1994, VA 
report may establish an earlier effective date for grant of 
an increased rating.  

After considering all the evidence of record, the Board finds 
that the evidence favors an effective date of November 14, 
1994, for assignment of a 10 percent rating for right 
Achilles tendon bursitis.  The claim is therefore granted.  
Unfortunately, however, as explained above, the effective 
date cannot be made retroactive to the veteran's original 
claim filed in 1975.  


ORDER

Service connection for a back disorder, to include as 
secondary to the service-connected right Achilles tendon 
bursitis, is denied.

Service connection for a left leg disorder, to include as 
secondary to the service-connected right Achilles tendon 
bursitis, is denied.

A 20 percent schedular evaluation for right Achilles tendon 
bursitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

An earlier effective date of November 14, 1994, for 
assignment of an increased rating for right Achilles tendon 
bursitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


